El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Manuel Vergne Boig formuló ante la Corte Municipal de San Lorenzo una denuncia contra Antonio Tirado por infracción del artículo 138 del Código Penal. En ella se alega que Tirado “voluntaria y maliciosamente, siendo un funcionario público (policía insular) encargado del mante-nimiento del orden público, so color de autoridad, y sin causa legítima para ello, me acometió y agredió con la macana, dándome un macanazo en la frente que me dejó sin cono-cimiento, ocasionándome una fuerte contusión en la frente.” Declarado convicto por la Corte Municipal, el acusado apeló para ante la de Distrito de Humacao donde, celebrado un juicio de novo, se dictó sentencia en su contra, imponiéndole $50 de multa y un mes de cárcel.
En el alegato presentado en apoyo de su recurso insiste el apelante en primer lugar en que la corte inferior cometió error al desestimar su excepción perentoria al efecto de que los hechos tal y como se. alegan en la denuncia no consti-tuyen delito por el cual pueda procesársele. Al discutir este error sostiene que los elementos esenciales del delito definido por el artículo 138 del Código Penal(1) son (1) que el acu-sado sea un funcionario público; (2) que haya actuado so color de autoridad, y (3) sin necesidad legal. Admite que en este caso se ha cumplido con los dos primeros requisitos exigidos por ese artículo, pero sostiene que en cuanto al tercero la denuncia resulta ser insuficiente, toda vez que en lugar de alegar que el acusado actuó “sin necesidad legal”, se imputa en ella que lo hizo “sin causa legítima”, te-niendo a su juicio dichas frases alcances enteramente dis-tintos. Insiste además en que, prevaleciendo el texto in-*291glés del Código Penal, la frase “sin necesidad legal” resulta ser una traducción más fiel de las palabras without lawful necessity de la versión inglesa del referido artículo. (2)
Estamos de acuerdo en que de conformidad con la Ley núm. 8 de 12 de noviembre de 1917, (Yol. II, pág. 211, artículo 13 del Código Civil, Ed. de 1930) debe prevalecer la versión inglesa sobre la castellana del Código Penal. Sin embargo, aunque las palabras “sin necesidad legal” es posible que se ajusten más al contexto inglés, la frase “sin causa legítima” que aparece en la versión castellana es tan similar a ellas que tiene sin duda el mismo alcance que aquéllas. En la denuncia se sostiene, repetimos, que el acusado “siendo un funcionario público ... so color de autoridad, y sin causa legítima para ello” acometió y agredió al denunciante. En nuestra opinión ella cumple sustancialmente con el estatuto. Véanse Pueblo v. Pedrosa, 63 D.P.R. 228; Pueblo v. Torres, 62 D.P.R. 47, y Pueblo v. Girón, 25 D.P.R. 36. Cf. Pueblo v. Aviles, 66 D.P.R. 290. Además no creemos que el mero becbo de alegarse en la denuncia que la agresión se realizó “sin causa legítima”, en vez de alegarse que fué “sin necesidad legal” afecte ningún derecho sustancial del acusado, y tratándose de una denuncia formulada por un lego no debemos examinar ésta con la' minuciosidad que lo hacemos cuando se trata de acusaciones formuladas por el ministerio público. Artículo 83, Código de Enjuiciamiento Criminal; Pueblo v. Gibson, 51 D.P.R. 120, 124; Pueblo v. Cruz, 53 D.P.R. 531 y Pueblo v. Petrovitch, 32 D.P.R. 767.
 También sostiene el acusado que la Corte de Distrito de Humacao erró al declarar sin lug'ar su moción solicitando se redujera el delito a acometimiento y agresión. *292Es incuestionable que dentro del delito definido por el ar-tículo 138 de nuestro Código Penal está incluido el de aco-metimiento y agresión. Pueblo v. Malavé, 64 D.P.R. 659; y Pueblo v. Marcano, 61 D.P.R. 143, 146. Empero, cuando como en este caso la prueba tiende a demostrar todas las características del delito a que se hace referencia en el ar-tículo 138, supra, la corte no comete error al negarse a re-bajar la calificación del mismo a acometimiento y agresión. Al discutir este error el acusado alega principalmente que no quedó probado que él fuera un policía insular en el mo-mento en que agredió al denunciante Vergne Roig. .Discre-pamos. Una somera lectura de la transcripción de eviden-cia nos convence de que los testigos de cargo Manuel Vergne Roig, Antonio Carrasquillo y Alejandro Aramburu, así como los de la defensa Evangelista Ortiz Alicea, Juan Castro, Felipe Díaz Torres y Luis M. Jackson, declararon repetida-mente que Antonio Tirado era un policía insular, debida-mente uniformado, en el momento en que agredió con su ma-cana al denunciante.
Finalmente aleg-a el acusado que el tribunal inferior erró al declararle culpable sin haberse probado, fuera de toda duda razonable, los elementos sustanciales del delito imputado.
La prueba de El Pueblo tendió a demostrar que el día 11 de marzo de 1946, entre 5 y 6 de la tarde, hubo una pe-lea dentro de un cafetín llamado “El Lirio” que queda frente a la plaza del pueblo de Juncos, entre Juan Antonio Palóu y Manuel Vergne Roig de un lado y Manuel Aponte y su hijo de otro; que cuando esa riña había terminado y Verg-' ne Roig se hallaba en la calle, cerca del cafetín, llegaron los policías Felipe Díaz Torres y Antonio Tirado; que este último le dijo al denunciante “Usted está arrestado” y sin que el denunciante protestara en forma alguna o agrediera al acusado, éste levantó la macana y le dio con ella en la cabeza. La de la defensa fué al efecto de que luego de ocu-rrida la riña dentro del cafetín y mientras Vergne Roig es-*293taba en la calle y se limpiaba con nn pañuelo la sangre que tenía, junto a la boca, debido a un golpe recibido, llegaron los policías Díaz Torres y Tirado; que cuando Tirado se le acercó a Yergne Roig para arrestarlo, éste lo insultó y le agredió con el puño en el pecho; y que para'repeler la agresión Tirado se vió precisado a hacer uso de su macana.
La prueba aducida fue incuestionablemente contradicto-ria, pero la discrepancia existente entre las declaraciones de los testigos de El Pueblo y los dé la defensa fue diri-mida por la corte inferior. Ella era la llamada a hacerlo y una lectura de la transcripción de evidencia nos convence de que tal prueba fue suficiente para dejar establecidos to-dos los elementos del delito y para declarar, por ende, al acusado culpable de una infracción del artículo 138 del Có-digo Penal. No se nos ha convencido, además, de que en su apreciación de la prueba la corte de distrito cometiera manifiesto error o actuara movida por pasión, prejuicio o parcialidad. Pueblo v. Santos Altieri, 67 D.P.R. 650.

Bebe confirmarse la sentencia apelada.


(1)E1 artículo 138 del Código Penal provee:
"Todo funcionario público que so color de autoridad y sin causa legítima, acometiere, agraviare, oprimiere o golpeare a alguna persona, incurrirá en multa máxima de cinco mil (5,000) dólares y cárcel por un término máximo de cinco años."


(2) E1 artículo 138 del Código Penal, en el idioma inglés, dispone:
"Every public officer who, under color of authority, without lawful necessity, assaults, wrongs, oppresses or beats any person, is punishable by fine not exceeding five thousand (5,000) dollars, and imprisonment in the jail not exceeding five years.”